Citation Nr: 1453249	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  08-37 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral defective hearing.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from March 1969 to February 1973.  

This matter initially came before the Board of Veterans' Affairs (Board) on appeal from a May 2007 decision by the RO which, in part, denied the benefits sought on appeal.  The Board remanded the issues on appeal for additional development in April 2012.  


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the Veteran does not have a hearing loss or tinnitus at present which is related to service.  

2.  A chronic respiratory disorder was not present in service or until many years after service, and there is no competent medical evidence of a causal connection between any current respiratory disorder, including COPD and service or any incident therein.  


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was not incurred in service nor may any current sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.304, 3.303, 3.385 (2014).  

2.  The Veteran does not have a tinnitus due to disease or injury which was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  

3.  The Veteran does not have COPD due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326.  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in April and July 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

Based on the communications sent to the Veteran and his representative over the course of this appeal, he has shown actual knowledge of the evidence that he is required to submit in this case.  Based on the Veteran's contentions as well as the communications provided to him and his representative by VA, it is reasonable to expect that he understands what is needed to prevail on his claim.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs), and all VA and available private medical records have been obtained and associated with the claims file.  The Veteran initially indicated in his substantive appeal that he wanted a local hearing, but subsequently withdrew his request in September 2009.  The Veteran's Virtual VA have also been reviewed.  As will be discussed in greater detail herein below, the Board finds that the May 2012 VA audiological and respiratory examinations were comprehensive and adequate upon which to base a decision on the merits of the issues on appeal.  The examiners personally interviewed and examined the Veteran, elicited a medical history and provided a rational explanation for the conclusions reached.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Finally, the case has been subject to a prior Board remand.  The AMC associated all available treatment records with the Veteran's files and obtained an adequate audiological and respiratory examinations and opinions.  As such, the Board finds that the AMC has substantially complied with the April 2012 remand orders and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available but not yet part of the claims file.  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied.  

Service Connection:  In General

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; VAOPGCPREC 3-03.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2014).  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides:  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Hearing Loss & Tinnitus

The Veteran contends that service connection should be established for bilateral defective hearing and tinnitus due to exposure to acoustic trauma from cannon fire and engine noise in service.  The Veteran also asserted that he had both ears "blown out" from acoustic trauma on numerous occasions in service.  

Regarding the Veteran's contentions, while he is competent to describe the symptoms he has experienced, the etiology of his hearing loss may not be diagnosed via lay observation alone, and he is not shown to have the expertise to provide a complex medical opinion concerning the etiology of his current hearing loss.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran's STRs, including his July 1968 pre-induction examination and November 1972 separation examination, were completely silent for any complaints, treatment, abnormalities or diagnosis for hearing loss or any ear problems, including tinnitus or ruptured ear drums in service.  The audiometric findings on his pre-induction examination in July 1968 were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
5
LEFT
15
5
5
-
5

The audiometric findings on his service separation examination in November 1972 were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
0
0
0
0
0

Similarly, the Veteran made no mention of tinnitus or any ear or hearing problems on his original application for VA compensation in January 1974, when examined by VA in April 1974, on a subsequent claims in December 1981, September 1988, or on a claim for pension benefits in January 1989.  The first complaint of tinnitus was on VA examination in March 1989, and the first reported complaint of a hearing problem was with the filing of this claim in April 2006.  

At the direction of the Board in April 2012, the Veteran was examined by VA in May 2012, to determine the nature and etiology of any identified hearing loss and tinnitus.  The audiologist indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history and current findings on examination.  The audiometric findings were as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
35
45
LEFT
15
15
20
45
40

Speech discrimination was 96 percent in each ear.  The examiner discussed the audiometric findings in service and noted that the Veteran had normal hearing acuity in service and that there was no significant threshold shifts during service that would indicate damage from exposure to hazardous levels of noise.  The examiner opined that it was less likely than not that the Veteran's current hearing loss was related to service.  The examiner also noted that tinnitus is known to be a symptom associated with hearing loss, and opined that the Veteran's tinnitus was at least as likely as not related to his hearing loss.  

Under this factual scenario, the Board finds that the Veteran has met the first two elements of service connection.  He has current diagnoses for hearing loss and tinnitus.  The Board will concede acoustic trauma in service, although there is no evidence that he blew out his ears in the service treatment records.  The first and second elements of service connection are met.  

As to the third element of service connection, medical evidence of a nexus between the claimed in-service disease or injury and the present disability, the case fails.  As to direct service connection, the Board finds the May 2012 VA medical opinion persuasive.  It was based on a thorough examination of the Veteran and included a discussion of all relevant facts.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The examiner considered the Veteran's complete medical history, including his noise exposure in service and the Veteran's self-described history of symptoms, and found that the evidence did not show that his current hearing loss and tinnitus were related to service.  Furthermore, the Veteran has not presented any competent medical evidence to rebut that opinion.  Thus, the most probative evidence of record consists of the May 2012 VA audiologist's opinion.  There is no credible evidence that hearing loss or tinnitus have been continuous since service as hearing loss was first diagnosed in 2006 and tinnitus was first diagnosed in 1989.  These diagnoses were made many years after service and a presumption to service connection by virtue of the timing of the diagnoses does not apply.  Neither disorder has been demonstrated to be secondary to a service-connected disability, and the criteria for a grant based on aggravation do not apply here.  

Under the circumstances, the Board finds that the Veteran's belief that his hearing loss and tinnitus may be related to noise exposure in service is of little probative value.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); see also, Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by medical evidence, a claimant's personal belief, no matter how sincere, is not probative of a nexus to service).  Accordingly, the Board declines to assign the Veteran's assertions any evidentiary weight.  

In this case, the only nexus opinion of record is not supportive of the claim.  The Veteran has not presented any competent medical evidence showing a nexus between his hearing loss and tinnitus and service.  In the absence of competent and probative medical evidence showing that the Veteran's current hearing loss and tinnitus are related to service, the Board finds that the preponderance of the evidence is against the claim.  

COPD

The Veteran contends that his COPD was caused by exposure to asbestos in service.  The Veteran contends that he had shortness of breath when he entered service, and believes that his exposure in service aggravated his breathing problems and caused his COPD.  

Regarding the Veteran's contentions, while he is competent to describe the symptoms he has experienced, the etiology of his current COPD may not be diagnosed via lay observation alone, and he is not shown to have the expertise to provide a complex medical opinion concerning the etiology of his current respiratory problems.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

At the time of his service pre-enlistment examination in July 1968, the Veteran reported a history of sinusitis and shortness of breath with severe exertion.  However, no pertinent abnormalities were noted on examination.  The Veteran's lungs were normal and a chest x-ray study was negative.  

The STRs showed that the Veteran was seen for intermittent chest pains and other vague complaints in December 1971.  The Veteran reported that he had an upper respiratory infection for a month which had progressively worsened.  The report noted that the Veteran had been treated for rhinorrhea with Actifed and erythromycin.  An examination, including a chest x-ray study was entirely negative and the examiner indicated that no treatment was warranted.  The STRs, including his service separation examination in November 1972, showed no further complaints, treatment, abnormalities or diagnosis for any respiratory problems, and a chest x-ray study for service separation was negative.  

The evidentiary record showed that the Veteran made no mention of any respiratory problems on his original application for VA compensation in January 1974, when examined by VA in April 1974, on subsequent claims in December 1981 and September 1988, or on a claim for pension benefits in January 1989.  The first complaint of any respiratory problem was in a letter to VA in May 1992.  Private medical records subsequently received in August 2006, showed that the Veteran was first treated for breathing difficulties in September 1991, and that he was diagnosed with dyspnea of undetermined etiology, possibly reactive airway disease.  When seen in December 1991, the Veteran reported that his symptoms had been present for a month.  A diagnosis of COPD was reported on a private medical report in January 1992.  

At the direction of the April 2012 Board remand, the Veteran was examined by VA in May 2012, to determine the nature and etiology of his respiratory problems.  The examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history and findings on examination.  The diagnosis was COPD.  The examiner opined that it was less likely than not that the Veteran's COPD was caused or aggravated by asbestos exposure in service and was most likely due to his 45 year history of smoking a pack of cigarettes a day.  The examiner noted that while the Veteran had minimal, if any, exposure to asbestos while serving on ships in service, there were no signs or symptoms of asbestosis or mesothelioma in service or at present.  The examiner noted current chest x-ray studies failed to show any evidence of asbestosis or mesothelioma.  The examiner indicated that the Veteran's symptoms correlated with COPD/emphysema, and opined that it was most probably due to his long history of smoking.  

In this case, while the Veteran reported a history of shortness of breath with severe exertion at the time he was examined and accepted for military service in 1968, he was not shown to have any respiratory disability.  Therefore, he is presumed to have been in good health at the time of service enlistment.  

Other than a single episode of an upper respiratory infection in service, the STRs were completely silent for any other pulmonary or respiratory problems.  The fact that the Veteran did not report, and was not shown to have any clinical or diagnostic evidence of a pulmonary disorder at the time of his separation examination in November 1972, suggests that his upper respiratory symptoms were acute and transitory and resolved without residuals.  

The evidence of record shows that the Veteran has a long history of smoking, and that he was not shown to have any respiratory problems until more than 18 years after his discharge from service.  While the Veteran is now shown to have COPD, the only competent medical evidence addressing the etiology of his current respiratory problem was the May 2012 VA examiner's assessment that his pulmonary findings were consistent with his history of smoking.  

Under this factual scenario, the Board finds that the Veteran has met the first but not the second element of service connection.  He has a current diagnosis of COPD.  However, as noted above, there was no evidence that the Veteran had COPD in service.  No complaints or symptoms of COPD were noted in service or at the time he was examined prior to his discharge.  The single episode or respiratory complaint was attributed to an upper respiratory infection.  It is significant that the first time a probably reactive airway disease was noted was in September 1991, and that the Veteran reported several months later that symptoms had been present for a month.  This evidence suggests that his disorder began many years after service.  It is given greater sway as it was recorded in the context of medical treatment and not in connection with a claim for benefits.  The first element but not the second element of service connection is met. 

Although not necessary here, the Board will discuss the third element of service connection.  Here, the third elemend has not been established.  The May 2012 VA opinion is persuasive that the Veteran's current diagnosis of COPD is not related to service.  The May 2012 examination was based on a thorough examination of the Veteran and included a discussion of all relevant facts.  The examiner found no diagnostic evidence of any asbestos- related disease at present, and that the Veteran's symptoms were consistent with COPD/emphysema due to smoking.  Therefore, the examiner concluded that it was less likely than not that the Veteran's COPD was caused by or was otherwise related to service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  Furthermore, the Veteran has not presented any competent medical evidence to dispute that opinion.  Thus, the most probative evidence of record consists of the unfavorable VA opinion.  

There is no competent evidence of any signs or symptoms of a chronic respiratory infection or pulmonary disorder in service or until nearly two decades after service.  COPD is not a disease for which a presumption applies nor is chronicity of symptoms a factor here.  There is no evidence of asbestosis or a disease associated with asbestos exposure at present, and no competent, probative medical evidence showing a connection between the Veteran's COPD and service, the Board finds no basis for a favorable disposition of the claim.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issues on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for bilateral defective hearing is denied.  

Service connection for tinnitus is denied.  

Service connection for COPD is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


